NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3711-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CAMILO L. LOPEZ, a/k/a
CAMILO LOPEZ ALVAREZ

     Defendant-Appellant.
_________________________

                   Submitted May 13, 2020 – Decided July 2, 2021

                   Before Judges Fuentes and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 06-08-1395.

                   Camilo Lopez, appellant pro se.

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Stephanie Davis Elson, Assistant
                   Prosecutor, on the brief).

          The opinion of the court was delivered by

FUENTES, P.J.A.D.
      Defendant Camilo Lopez appeals from the order of the Criminal Part that

denied his second post-conviction relief (PCR) petition. We affirm.

      Defendant was tried before a jury and convicted of murder, N.J.S.A.

2C:11-3(a)(1), and first degree felony murder, N.J.S.A. 2C:11-3(a)(3). On

September 13, 2007, the trial court merged these two offenses and sentenced

defendant to a term of fifty years, with thirty years of parole ineligibility. This

court affirmed defendant's conviction and sentence, State v. Lopez, A-000488-

07 (App. Div. August 19, 2010), certif. denied, 205 N.J. 81 (2011).             We

incorporate by reference the facts described by our colleagues in this

unpublished opinion. Id., slip op. at 2-5.

      Defendant filed his first PCR petition thereafter, alleging ineffective

assistance of trial counsel. The court assigned counsel to represent him in the

prosecution of the petition and heard oral argument on August 30, 2012. In an

order entered on September 11, 2012, the PCR judge granted defendant's request

for an evidentiary hearing "to take testimony as to whether the bullet recovered

could have been fired from a revolver and to determine whether Willie Cortez's

potential trial testimony as to his involvement, or lack thereof, in the planning

and committing of the July 30, 1988 robbery and homicide would have added




                                                                             A-3711-18
                                        2
anything to the defense . . . ." The PCR judge denied the remaining claims raised

by defendant.

        At the ensuing evidentiary hearing, the PCR judge considered the

testimonial evidence and the arguments of counsel and entered an order on May

21, 2013, rejecting defendant's application for relief based on the "bullet, [the]

testimony of Willie Cortez," and the claims of ineffective assistance of trial

counsel "at the previously conducted Wade1 hearing." This court affirmed the

PCR judge's decision. State v. Lopez, A-5281-12 (App. Div. March 10, 2015),

certif. denied, 223 N.J. 163 (2015).

        Defendant filed this second PCR petition in November 2018, once again

alleging ineffective assistance of counsel. In an order dated February 21, 2019,

the Criminal Part judge assigned to this case denied this second PCR petition.

        On appeal, defendant raises the following arguments in his

pro se brief:

                POINT I

                APPELLANT'S SECOND [PCR] SHOULD HAVE
                BEEN GRANTED AS GOOD CAUSE WAS SHOW
                [SIC]. (Not Raised Below).




1
    United States v. Wade, 388 U.S. 218 (1967).
                                                                            A-3711-18
                                        3
POINT II

TRIAL COUNSEL'S FAILURE TO COMMUNICATE
CRUCIAL FACTS OF THE CASE WITH
DEFENDANT    AND    THE   JURY  CAUSED
[DEFENDANT] SUBSTANTIAL PREJUDICED AND
INJURIOUS EFFECTS ON THE JURY'S VERDICT
AND THE OUTCOME OF THE TRIAL. (Not Raised
Below).

     A.) COUNSEL         FAILED        TO
     INVESTIGATE       READY         [SIC]
     AVAILABLE FACTS OF THE CASE TO
     PREPARE AN "ACTUAL INNOCENCE"
     DEFENSE CLAIM ON BEHALF OF THE
     DEFENDANT DEPRIVED HIM OF A
     FAIR TRIAL. (Not Raised Below).

     B.) FAILURE TO SUBJECT THE
     STATE'S CASE TO A MEANINGFUL
     ADVERSARY CHALLENGE TEST TO
     VALIDATE THE WORTHINESS OF MR.
     HERNANDEZ'S FALSE TESTIMONY
     DURING THE TRIAL FALLS FAR
     BELOW WHAT A REASONABLE,
     COMPETENT           AND HONEST
     ATTORNEY WOULD HAVE DONE
     UNDER THE SAME CIRCUMSTANCES.
     (Not Raised Below).

     C.) COUNSEL'S FAILURE TO FILE A
     MOTION   TO     SUPPRESS    MR.
     HERNANDEZ'S           PERJURED
     TESTIMONY IN FRONT OF THE JURY,
     WHICH BY DESIGN WAS TO
     DELIVERATELY DECEIT [SIC] THE
     JURORS AND ALLOWED TO GO ON

                                             A-3711-18
                      4
                  UNMOLESTED, UNCORRECTED, AND
                  UNCHALLENGED CONSTITUTED A
                  VIOLATION OF THE DUE PROCESS
                  CLAUSE AND THE RIGHT TO HAVE A
                  FAIR TRIAL. (Not Raised Below).

                  D.) A VIOLATION OF THE [U.S.
                  CONST., AMENDS V, VI AND IV]
                  AMENDMENTS         GUARANTEED
                  RIGHTS TO PROVIDED BY THE [N.J.
                  CONST., ART. 1, ¶¶ 1 AND 10],
                  PURSUANT TO N.J.S.A. 10:6-2e. (Not
                  Raised Below).

                  E.) COUNSEL'S FAILURE TO FILE A
                  MOTION FOR ACQUITTAL AFTER
                  THE STATE[']S CASE HAD CLOSED
                  UNDER R. 3:18-2, REQUIRES THE
                  CONVICTION TO BE VACATED. (Not
                  Raised Below).

      We affirm the order of the Criminal Part because defendant has not

provided any basis to satisfy the standard for filing a second PCR petiti on as

codified in Rule 3:22-12(a)(2). Although the Criminal Part judge based her

ruling on different legal grounds, it is a long-settled principle of appellate

jurisprudence that "an appeal is taken from a trial court's ruling rather than

reasons for the ruling." State v. Adubato, 420 N.J. Super. 167, 176 (App. Div.

2011).

      Affirmed.



                                                                         A-3711-18
                                      5